     Case 5:18-cv-01533-PSG-JEM Document 69 Filed 06/10/20 Page 1 of 1 Page ID #:596



1

2
                                                      JS-6
3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
                                                  )
11    DARRYL TURMAN,                              )    Case No. EDCV 18-1533-PSG (JEM)
                                                  )
12                        Plaintiff,              )
                                                  )    JUDGMENT
13                 v.                             )
                                                  )
14    DEAN BORDERS, et al.,                       )
                                                  )
15                        Defendants.             )
                                                  )
16

17          In accordance with the Order Accepting Findings and Recommendations of United
18    States Magistrate Judge filed concurrently herewith,
19          IT IS HEREBY ADJUDGED that the action is dismissed with prejudice.
20
                6/10/20
21    DATED:
                                                            PHILIP S. GUTIERREZ
22                                                    UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
